The opinion of the court was delivered by
Redfield, J.
The return of the officer, in this case, is in the precise words of the statute, and we think is sufficient. In practice, the copy left in service of a writ of attachment, when personal property is attached, contains a copy of the officer’s return usually; and whether this is not the practical construction given to the statute it is not necessary now to inquire. As the return is made a'part of the plea, we must look into the return ; and it is not necessary, in such case, for the plaintiff to reply the return by way of estoppel upon the plea, when it contains any thing inconsistent with the return. We must decide upon the return, as it is; and that, in this case, is sufficient.
We think, from the exceptions, it sufficiently appears, that, when the plea in abatement was adjudged insufficient, the defendant interposed no farther defence, and, in effect, consented to have judgment entered up for the plaintiff on his claim, without objection ; and that judgment is affirmed.